SILER, Circuit Judge, concurring in part and dissenting in part.
I concur in most of the conclusions reached in the decision by the majority. However, I respectfully dissent under issue (1). as I believe that the district court erred in denying judgment as a matter of law on Medlin’s punitive damages claim.
I do not find that there is clear and convincing evidence by Medlin to show that Clyde Sparks Wrecker Service, Inc. (CSWS) acted recklessly in connection with this very unfortunate accident. As recognized by the parties, we use Tennessee law in this diversity case. Both sides agree that the principal case on punitive damages in Tennessee is Hodges v. S.C. Toof & Co., 833 S.W.2d 896 (Tenn.1992). One caveat from that opinion is that: “[Pjunitive damages are to be awarded only in the most egregious of cases.” Id. at 901. The parties also agree that the only category of conduct supporting punitive damages in this case is recklessness.
Although the majority in upholding recklessness combines the conduct of both the driver, Paul Brown, and the owner of the wrecker service, Clyde Sparks, Medlin did not argue to the jury or the court anything about recklessness on the part of Brown. Instead, her whole theory was that Sparks knew that the recovery of a disabled vehicle on the left shoulder of the highway was dangerous and that he told Brown to go back to pick it up. There was nothing in the conversation between Brown and Sparks indicating that the wrecker protruded into the left travel lane when it was positioned to load the disabled vehicle. It was apparently Medlin’s theory that because Sparks was greedy in trying to get his wrecker back to the scene and did not tell Brown to get police assistance to direct traffic, that showed recklessness. Medlin also couples that conduct by Sparks with her allegation that Sparks lied in court. According to Brown. Sparks did not tell him to check back with Sparks if Brown needed police or other assistance, but Sparks testified he did so advise Brown.
I believe that as a matter of law, the conduct here was not clear and convincing enough to support punitive damages under a standard of recklessness. Certainly, Sparks knew it was dangerous to use a wrecker on the shoulder of a busy highway. But wreckers do that all the time. Obviously, the situation would have been much better had Brown or Sparks called the police to direct traffic. However, at the time of the wreck involving Medlin, the police were already on the scene, although they were on the right shoulder of the highway, instead of the left side, where the wrecker had loaded the vehicle. Had the police not arrived on the scene when they did, Brown would have already left with the vehicle he was carrying, because he was loaded by the time the police arrived. The cause of the wreck was the protrusion by the wrecker into the left-hand lane of the highway.
*780Moreover, Medlin asserts that the allegedly perjured testimony by Sparks at trial is a factor to be considered in awarding punitive damages, citing Metcalfe v. Waters, 970 S.W.2d 448, 452 (Tenn.1998). That case involved attorney malpractice in which the attorney lied to his clients and subsequently admitted that he had lied. It did not involve alleged perjured testimony. If one were to use that as a basis for punitive damages, we would find such issues to crop up often when there is a dispute in the testimony at trial for all types of torts. No Tennessee case has ever approved of allegedly perjured testimony as a factor in determining punitive damages in the underlying case.
Sparks wanted to make money by towing cars. That is what a wrecker business does. He also realized that night work for wreckers on a busy interstate highway can be dangerous. However, that is not to say that such conduct is a conscious disregard of “a substantial and unjustifiable risk of such a nature that its disregard constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances.” Hodges, 833 S.W.2d at 901. Punitive damages should be reserved for the most egregious of circumstances. Thus, a tractor-trailer driver’s left turn directly in front of another vehicle was insufficient conduct to support an award of punitive damages in Leap v. Malone, No. 95-6470, 1996 WL 742306, at *1 (6th Cir. Dec. 23, 1996). Likewise, in a case decided before Hodges, but which was followed in Leap, in Womack v. Gettelfinger, 808 F.2d 446, 454 (6th Cir.1986), our court found that punitive damages under Tennessee law were not warranted when a truck driver pulled his vehicle out on the far side of the road in the fog without using flares, causing another vehicle to run into his rig. Likewise, in Cappello v. Duncan Aircraft Sales of Florida, Inc., 79 F.3d 1465, 1475 (6th Cir.1996), our court found that punitive damages under Tennessee law were not warranted, even though the pilot was guilty of gross negligence when carrying out his piloting responsibilities.
Only a few instances of conduct which warrant punitive damages can be found in Tennessee law. One such case is Sakamoto v. N.A.B. Trucking Co., 717 F.2d 1000 (6th Cir.1983). There, punitive damages were approved against a truck driver and his employer when the driver, an habitual user of amphetamines, who had been without sleep for more than forty hours, attempted to turn his rig around on the interstate highway, trying to return the wrong way to an interchange he had passed just before his truck had broken down. While he was making his turn, the plaintiff ran into the rig. Similarly, in Honaker v. Leonard, 325 F.Supp. 212, 214 (E.D.Tenn.1971), decided before Hodges, the court upheld an award of punitive damages against a defendant who was drag racing on the highway, causing a collision with the plaintiffs vehicle. Without limiting these categories, I think that punitive damages are most likely allowed in vehicle collisions where a driver is impaired by alcohol or drugs, is speeding at an excessive rate or is traveling in the wrong lane. The parties have not cited Tennessee cases involving any of these acts, however.
For all these reasons, I would grant judgment as a matter of law on the issue of punitive damages on behalf of CSWS but affirm the remainder of the judgment.